Title: To Thomas Jefferson from Lewis Goldsmith, 20 May 1801
From: Goldsmith, Lewis
To: Jefferson, Thomas


               
                  Sir!
                  5 Thaves Inn London 20 May 1801
               
               The great & important Situation in which you are plac’d induces me to take the Liberty to address two Books to you—
               One consists of a collection of facts & anecdotes tending to expose the base & unjust Measures of certain European cabinets, whose Conduct cannot fail to be view’d with horror in any Country which like your’s is blessd with a free Government.
               The other is a Translation of a Work, the original of which I presume is known to you, as it is publishd under the auspices of the french Government & treats of those neutral rights; which are not less interesting to the united States than to the other Nations of Europe. I hope you will do me the honor to accept these trifles, since I offer them only as a Testimony of the respect I entertain for your character & for the sincere attachment I bear towards the united Republics of the New World.
               I have the honor to be your most Obed Humble Servt
               
                  
                     Lewis Goldsmith
                  
               
               
                  P.S. The Books I have sent to Mr Carne of Falmouth who will have the honor of informing you by which Packet they go—
                  I’ll be very much obligd to you to inform me of the receipt of them.
               
            